Jenkins, P. J.
On a former writ of error (24 Ga. App. 404, 106 S. E. 794), the law of this case was fixed and determined. Those portions of the charge of the court on the subsequent trial which now are complained of cannot, therefore, be adjudged to be erroneous statements of legal principles; and, under the same and additional evidence submitted at the second trial, such instructions cannot be held inapplicable to the issues involved. Under all the facts and circumstances disclosed by the evidence, the jury were authorized to find that the purchase made by the claimant was not bona fide.

Judgment affirmed.


Stephens and Hill, JJ., coneu/r.